          Case 1:19-cr-00144-AKH Document 189 Filed 03/11/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                       :
                                                                 :
                                                                 :   SCHEDULING ORDER
                                                                 :
                     -v-
                                                                 :   19 Cr. 144(AKH)
                                                                 :
                                                                 :
   MICHOLS ORSINI QUINTERO ,                                     :
                                                                 :
                                                                 :
                           Defendant.                            :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties are hereby ordered to appear for a pre-trial conference on March 12,

2021at 12:00 p.m., which conference will be held via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the argument.

                 Finally, no later than March 11, 2021, at 12:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated:           March 10, 2021                      ___/s/_Alvin K. Hellerstein, U.S.D.J._____
                 New York, New York                         ALVIN K. HELLERSTEIN
                                                            United States District Judge
